DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/28/2022 has been entered. Claims 1 and 3 have been amended; claims 2 and 6-8 have been canceled and claims 21-22 have been newly added. Thus, claims 1, 3-5 and 9-22 are currently pending; claims 19-20 have been withdrawn and claims 1, 3-5, 9-18 and 21-22 are under examination.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-18 and 21-22 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "MMYC" in line 2.  There is insufficient antecedent basis for this limitation in the claim because based on the formula in line 1, L is a bond or linker between Mc-MYC and E3.
The limitation “R1 is … absent” in claim 1 renders the claim vague and indefinite because the structure of the second Mc-MYC formula (with R1) cannot be deciphered and is incomplete when R1 is absent.
Claim 1 recites the following limitations with insufficient antecedent basis:

    PNG
    media_image1.png
    134
    339
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    65
    299
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    33
    472
    media_image3.png
    Greyscale
.
The limitation “
    PNG
    media_image4.png
    29
    239
    media_image4.png
    Greyscale
” in claim 1 renders the claim indefinite because Y in both claimed formulas is over-substituted due to the presence of R9 (which is a hydrogen or halo). Carbon and nitrogen can only form four and three covalent bonds; respectively, and thus it is unclear how Y, which is CH, C-halo, C-haloalkyl or N, can also be substituted R9.
Claims 3-5, 9-18 and 21-22 are rendered indefinite for depending on claim 1.
Regarding claims 11-16, the formula are indefinite because Alk1, X, Alk2, n, p, and q have not been defined.
Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3-5, 9-18 and 21-22 are newly rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Patent application publication number US20190062281A1 (US’281; published on Feb. 28, 2019; the disclosure set forth in the rejection below has effective filing date 08/21/2018; cited in IDS 02/19/2021) as evidenced by International publication WO2019199816A1 (WO’816).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1, 3-5, 9-18 and 21-22, US’281 teaches on page 47, para [0375] the following compound formula that reads on the claimed formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The above R2, R3 and R4 are equivalent to the claimed R7, R6 and R3, respectively, and are defined as follows:

    PNG
    media_image6.png
    357
    672
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    393
    670
    media_image7.png
    Greyscale

US’281 is silent that the corresponding ME3 is a moiety that binds to an E3 ubiquitin ligase. However as evidenced by WO’816, the ME3 moiety of US’281 is listed as being a moiety that binds to E3 ubiquitin ligase (see claims 6-7).
US’281 also teaches a pharmaceutical composition that comprises the above compound and pharmaceutically acceptable carriers, excipients, or diluents ([0166]).

Conclusion
Claims 1, 3-5, 9-18 and 21-22 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622